BAYTEX ENERGY CORP. Management’s Discussion and Analysis For the three months and six months ended June 30, 2011 Dated August 10, 2011 The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Corp. for the three months and six months ended June 30, 2011. This information is provided as of August10,2011. In this MD&A, references to “Baytex”, the “Company”, “we”, “us” and “our” and similar terms refer to Baytex Energy Corp. and its subsidiaries on a consolidated basis, except where the context requires otherwise. The second quarter results have been compared with the corresponding period in 2010. This MD&A should be read in conjunction with the Company’s condensed interim unaudited consolidated financial statements for the three months and six months ended June 30, 2011 and 2010, and its audited consolidated comparative financial statements for the year ended December 31, 2010 and 2009, together with accompanying notes, and the Annual Information Form for the year ended December31, 2010. These documents and additional information about Baytex are accessible on the SEDAR website at www.sedar.com. The financial statements for the second quarter of 2011 are prepared in accordance with International Financial Reporting Standards (“IFRS”). Comparative periods in 2010 have been restated to conform to IFRS presentation. Reconciliations from IFRS to Canadian general accepted accounting principles (“previous GAAP”) are shown in the notes to our financial statements. The adoption of IFRS did not have a material impact on the amounts reported as funds from operations. All amounts are in Canadian dollars, unless otherwise stated, and all tabular amounts are in thousands of Canadian dollars, except for percentages and per common share or per trust unit amounts or as otherwise noted. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubic feet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used in isolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information and statements. CORPORATE CONVERSION At year end 2010, Baytex Energy Trust (the "Trust") completed a plan of arrangement under the Business Corporations Act (Alberta) pursuant to which it converted its legal structure from an income trust to a corporation (the "Corporate Conversion").Pursuant to the Corporate Conversion: (i)on December31, 2010, holders of trust units of the Trust exchanged their trust units for our common shares on a one-for-one basis; and (ii)on January1, 2011, the Trust was dissolved and terminated, with the result that we became the successor to the Trust. The reorganization into a corporation has been accounted for on a continuity of interest basis and accordingly, the condensed consolidated financial statements reflect the financial position, results of operations and cash flows as if the Company had always carried on the business formerly carried on by the Trust. Despite the change in legal structure from a trust to a corporation, the Company’s business objectives and strategies remain unchanged and the officers and directors remained the same. Baytex's business objectives are directed towards growing its production and asset base through internal property development and acquisitions with the objectives of providing monthly income to its shareholders and creating long-term value for its shareholders. To achieve these objectives, Baytex intends to invest capital to enhance the value of its assets, operate its producing petroleum and natural gas properties in a low cost manner while maximizing the recovery of reserves, and pay monthly dividends to shareholders. Baytex will continue to direct its efforts to increase the value of its assets through development drilling and associated development activities and enhanced oil recovery activities as well as by the periodic acquisition of undeveloped and producing petroleum and natural gas properties. Baytex will also seek to acquire petroleum and natural gas producing properties and primarily participate in development activities that are generally considered to be lower risk. Also, a minor percentage of each year's capital budget will be devoted to moderate risk development and lower risk exploration opportunities on its properties. The common shares of Baytex trade on the Toronto Stock Exchange and the New York Stock Exchange under the trading symbol BTE. Beginning with the January 31, 2011 record date, shareholders of Baytex will receive payments in the form of dividends. Prior to the Corporate Conversion on December 31, 2010, unitholders of the Trust received payments in the form of distributions. NON-GAAP FINANCIAL MEASURES In this MD&A, we refer to certain financial measures (such as funds from operations, payout ratio, total monetary debt and operating netback) which do not have any standardized meaning prescribed by generally accepted accounting principles in Canada ("GAAP"). While funds from operations, payout ratio and operating netback are commonly used in the oil and natural gas industry, our determination of these measures may not be comparable with calculations of similar measures for other issuers. Funds from Operations We define funds from operations as cash flow from operating activities adjusted for financing costs, changes in non-cash operating working capital and other operating items. We believe that this measure assists in providing a more complete understanding of certain aspects of our results of operations and financial performance, including our ability to generate the cash flow necessary to fund future dividends to shareholders and capital investments. However, funds from operations should not be construed as an alternative to traditional performance measures determined in accordance with IFRS or previous GAAP, such as cash flow from operating activities and net income. For a reconciliation of funds from operations to cash flow from operating activities, see "Funds from Operations, Payout Ratio and Dividends or Distributions". Payout Ratio We define payout ratio as cash dividends (net of participation in our dividend reinvestment plan) divided by funds from operations.We believe that this measure assists in providing a more complete understanding of certain aspects of our results of operations and financial performance, including our ability to generate the cash flow necessary to fund future dividends to Shareholders and capital investments. Total Monetary Debt We define total monetary debt as the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as deferred income tax assets or liabilities and unrealized gains or losses on financial derivative contracts)), the principal amount of long-term debt and the balance sheet amount of any convertible debentures and long-term bank loan. We believe that this measure assists in providing a more complete understanding of our cash liabilities. Operating Netback We define operating netback as product revenue less royalties, operating expenses and transportation expenses divided by barrels of oil equivalent sales volume for the applicable period. We believe that this measure assists in evaluating the specific operating performance by product. OUTLOOK – ECONOMIC ENVIRONMENT The global economic outlook continues to be uncertain. Financial difficulties in certain parts of the European Union as well as nervousness following the protracted debates in the United States on the debt ceiling have kept financial markets on edge. These issues are being mitigated by continued strength in the emerging economies, which to date have supported generally strong commodity prices. As a result, the spot price for West Texas Intermediate (“WTI”) moved higher over the course of the six months ended June30, 2011. At June30, 2011 the spot WTI price was US$96.29/bbl, up from US$91.38/bbl at December 31, 2010. In this volatile period, Baytex continues to be focused on the following objectives: preserving financial position strength and liquidity, maintaining and, where possible, profitably expanding its productive capacity and delivering a stable dividend to its shareholders. Page 2 of 18 RESULTS OF OPERATIONS Production Three Months Ended June 30 Six Months Ended June 30 Daily Production Change Change Light oil and NGL (bbl/d) (6%) (3%) Heavy oil (bbl/d) (1) 20% 18%) Natural gas (mmcf/d) (15%) (13%) Total production (boe/d) 9% 8% Production Mix Light oil and NGL 13% 15% - 14% 15% - Heavy oil 71% 64% - 69% 63% - Natural gas 16% 21% - 17% 22% - (1) Heavy oil sales volumes may differ from reported production volumes due to changes to Baytex's heavy oil inventory. For the three months ended June 30, 2011, heavy oil sales volumes were 71 bbl/d higher than production volumes (three months ended June 30, 2010 – 73 bbl/d higher). For the six months ended June 30, 2011, heavy oil sales volumes were 322 bbl/d higher than production volumes (six months ended June 30, 2010 – 118 bbl/d higher). Production for the three months ended June 30, 2011 totaled 47,853 boe/d, as compared to 44,104 boe/d for the same period in 2010. Light oil and natural gas liquids (“NGL”) production for the second quarter of 2011 decreased by 6% to 6,055 bbl/d from 6,443 bbl/d a year earlier due to production interruptions from wet weather in North Dakota, forest fires and resulting pipeline curtailment in northern Alberta, third party natural gas processing constraints that reduced NGL production in west-central Alberta, and NGL production declines in conventional fields in Alberta and British Columbia. Heavy oil production for the second quarter of 2011 increased by 20% to 33,839bbl/d from 28,263bbl/d a year ago primarily due to development activities, the acquisition of producing assets and increased production at Seal. Natural gas production decreased by 15% to 47.8mmcf/d for the second quarter of 2011, as compared to 56.4 mmcf/d for the same period last year primarily due to natural declines as we focused our drilling effort on our oil portfolio. Production for the six months ended June 30, 2011 totaled 47,380 boe/d, as compared to 43,766 boe/d for the same period in 2010. Light oil and NGL production for the six months ended June 30, 2011 decreased by 3% to 6,329 bbl/d from 6,551 bbl/d a year earlier due to production interruptions from wet weather in North Dakota, forest fires and resulting pipeline curtailment in northern Alberta, third party natural gas processing constraints that reduced NGL production in west-central Alberta, and NGL production declines in conventional fields in Alberta and British Columbia. Heavy oil production for the six months ended June 30, 2011 increased by 18% to 32,821 bbl/d from 27,773 bbl/d a year ago primarily due to development activities, the acquisition of producing assets and increased production at Seal. Natural gas production decreased by 13% to 49.4 mmcf/d for the six months ended June 30, 2011, as compared to 56.7 mmcf/d for the same period last year primarily due to natural declines as we focused our drilling effort on our oil portfolio. Commodity Prices Crude Oil For the first six months of 2011, the price of prompt WTI fluctuated between a low of US$84.32/bbl and a high of US$113.93/bbl. The high price volatility seen in this period was due to a combination of events, including civil unrest in the Middle East and North Africa, earthquakes in Japan and a tightening global oil supply-demand balance. The price of WTI, after rallying from February through April 2011 and reaching a year to date high in April, declined to below US$100/bbl in early May as the global markets became increasingly concerned with the effect of high oil prices on oil consumption, European and US sovereign debt levels and prospects for the global economy. As shown in the table below, the average price of WTI during the second quarter of 2011 was 31% higher than the corresponding period in 2010, and the average WTI price during the first half of 2011 was 25% higher than in the first half of 2010. In both periods, concerns regarding the capability of global oil production capacity to meet growing petroleum demand supported oil prices, in spite of significant macroeconomic concerns. WTI oil prices experienced a growing discount to Brent oil due to transportation constraints on shipments out of the Cushing, Oklahoma hub where WTI oil is priced. The discount for Canadian heavy oil, as measured by the Western Canadian Select (“WCS”) price differential to WTI, averaged 17% during the second quarter of 2011, and 21% for the first half of 2011. As shown in the table below, these differentials compare to 18% and 15%, respectively, for the same periods in 2010. The export pipeline integrity issues that increased the WCS differential were largely resolved by the end of the first quarter, resulting in a narrower WCS differential in the second quarter of 2011. At present, WCS differentials for September 2011 are trading at approximately 16% of WTI. Looking forward, demand for Canadian heavy oil by US refiners in the midcontinent region is expected to increase in late 2011 through 2013 with commissioning of heavy oil refining projects in the region. Page 3 of 18 Natural Gas For the three months ended June 30, 2011, AECO natural gas prices averaged $3.74/mcf, as compared to $3.86/mcf in the same period last year. For the six months ended June 30, 2011, the average AECO natural gas price was $3.76/mcf, as compared to $4.61/mcf in the same period last year. Increasing US natural gas production in 2011, together with a stronger Canadian dollar, has negatively affected Canadian natural gas prices in 2011, despite higher than normal weather related demand for natural gas in North America. Three Months Ended June 30 Six Months Ended June 30 Change Change Benchmark Averages WTI oil (US$/bbl) (1) $ $ 31
